PROBJ2C                                                                                 Report Date: April 1, 20 l 9
(MO)

                                      United States District Court                                  FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                           Apr 01, 2019
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: William Bacon                           Case Number: 0980 2:I0CR00025-JLQ-I
 Address of Offender:                                     Spokane, Washington 99201
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: August 6, 2010
 Original Offense:       Possession ofa Stolen Firearm, 18 U.S.C. § 922(j)
 Original Sentence:      Prison - 120 Months;              Type of Supervision: Supervised Release
                         TSR- 3 Years
 Asst. U.S. Attorney:    Timothy John Ohms                  Date Supervision Commenced: December 3, 2018
 Defense Attorney:       Lorinda M. Youngcourt             Date Supervision Expires: December 2, 2021


                                         PETITIONING THE COURT

To incorporate the violation(s) con1ained in this petition in future proceedings with the violation(s) previously
reported to the Court on 02/22/20 19.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number        Nature of Noncompliance

          2             Mandatory Condition # 4: The defendant shall refrain from any unlawful use of a
                        controlled substance. The defendant shall submit to one drug test within 15 days of release
                        from imprisonment and at least two periodic drug tests thereafter, as determined by the
                        Court.

                        Supporting Evidence; Mr. Bacon is alleged to have violaced mandatory condition number
                        4, by ingesting methamphetamine on or about March 29, 2019, based on positive urinalysis
                        testing and the client's admission of such use.

                        On December 4, 2018, Mr. William Bacon signed his conditions relative to case number
                        2:10CR00025-JLQ-l, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Bacon was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances.

                        Specifically, on March 29, 2019, Mr. Bacon reported to the U.S. Probation Office in
                        Spokane, as directed, and admitted to initially relapsing on methamphetamine on or about
                        Monday (March 25, 2019 ), with his last use of the sub stance occurring on Thursday (March
                        28, 2019). Mr. Bacon admitted to ingesting the product on approximately six separate
l'ull12C
Re: Bacon, William
April 1, 2019
Page2

                      occasions over the aforementioned period of time, but indicated he could ;;ease his use,
                      advising he had in essence already done so, since ThW'l!lday. Mr. Bacon did �11bmit to
                      urinalysis testing, tlu) results of which were presumptive positive for methamphetamine,
                      consistenl with the client's admission. Mr. Bacon signed a drug use adrmssion form
                      documenting his use of illicit substances most recently occurring on or about March 28,
                      2019.

The t:.S. Probation Office respectfully recommends the Courtto incorporatetheviolation(s)containedinthis petition
in future proceedings with the violation(s) previously reported to the Colll'I.

                                        I declsre under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:
                                                                          -.!.-.......'.
                                                                           Aprill, 2019
                                                                                        ----------
                                                                           siChris Heinen
                                                                           Chris Hei.nt.'Il
                                                                           U.S. Probation Officer


 THE COURT ORDERS

  l J      No Action
  { ]      The Issuance of a Warrant
  [ J      The Issuance of a Summons
  ['><]    The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
  [ ]      Defendant to appear before the Judge assigned to the
           case.
  [><]     Defendant to appear before the Magistrate Judge.
  [ ]      Other




                                                                            Date
